TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00120-CV



                                          A.M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
         NO. 18551, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After a non-jury trial, the trial court terminated appellant A.M.’s parental rights

to three children: A.D.M., J.M, and L.F. The trial court found that appellant committed acts and

omissions justifying termination of her parental rights. See Tex. Fam. Code § 161.001(1)(D),(O).

The trial court also found that termination of her parental rights was in the children’s best interest.

Id. § 161.001(2). The trial court further found that the father of A.D.M. and J.M. is deceased, and

terminated the rights of the unknown father of L.F.

               Appellant’s court-appointed appellate counsel has filed a brief in which he discusses

the record, the elements of the cause of action, and the standard of review and concludes that

appellant has no arguable grounds for appeal and that her appeal is wholly frivolous. See Anders

v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

1978); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47
(Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of

parental rights). Appellant’s counsel has certified to this Court that he provided appellant with a

copy of the brief, along with a notice advising appellant of her right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

               Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We affirm the judgment and grant

appellant’s counsel’s motion to withdraw as counsel.




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Affirmed

Filed: May 22, 2015




                                                  2